Case: 21-60962    Document: 00516349592       Page: 1    Date Filed: 06/08/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      June 8, 2022
                               No. 21-60962
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk

   Tamara Brown, M. Ed.,

                                                        Plaintiff—Appellant,

                                    versus

   Mr. Cory Uselton, Superintendent; DeSoto County
   Schools; DeSoto County School Board; Shane Jones,
   Principal; Annie Martin, Guidance Counselor; Natasha
   Williams, Guidance Counselor; Robert Wilkie, English
   Teacher Southaven High School; Amber Melton, 504
   Department; Amerita Tell, Mississippi Department of
   Education,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 3:20-CV-261
Case: 21-60962     Document: 00516349592           Page: 2   Date Filed: 06/08/2022

                                    No. 21-60962


   Before Clement, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Appellant fails to present any non-frivolous arguments on appeal.
   Accordingly, the judgment of the district court is AFFIRMED. See 5th
   Cir. R. 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2